DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2020 are entered.
 Response to Amendments/Status of Claims
Claims 1 and 14 are amended, claims 2-3, 8 and 17 are cancelled, and claims 20-24 are new. Thus, claims 1, 4-7, 9-16 and 18-24 are pending. 
The previous 35 U.S.C. §103 rejections of the claims are withdrawn in view of Applicants’ amendments.
Reasons for Allowance/Response to Arguments
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to prepare polyethylene by providing a catalyst and contacting the catalyst with ethylene said catalyst comprising alkylaluminoxane, a metallocene complex, and an activating compound as recited in pending claim 1 wherein the ratio of the activating compound to aluminum from the alkylaluminoxane is 0.002-0.12.
Applicants successfully argue and point out that the prior art references do no teach or suggest the claimed ratio of activator to aluminum (see Remarks filed on 04/27/2022, pg. 5-7).
US 6,281,320 teaches making polyethylene over a metallocene catalyst system wherein the ratio of aluminum to the phenol additive is about 750 (about 0.001; see Table 1). However, this ratio does not overlap the claimed ratio of 0.002-0.12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI Z FADHEL/Primary Examiner, Art Unit 1772